Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. Therefore, all claims directed to a nonelected process invention that includes all the limitations of an allowable product/apparatus claim have been rejoined. 

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejections are withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, A system for heating a selected section of a conductive ribbon, the system comprising:
computing, based on the measurement, a correction for the voltage signal applied across the conducting pads to achieve a desired temperature of the selected section of the conductive ribbon, wherein the desired temperature is selected for processing the biological sample on the conductive ribbon and the


The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 11, A process for heating a selected section of a conductive ribbon, the process comprising:
computing, based on the measurement, a correction for the voltage signal applied across the conducting pads to achieve a desired temperature of the selected section of the conductive ribbon, wherein the desired temperature is selected for processing the biological sample on the conductive ribbon and the correction accounts for a variance in the selected section of the conductive ribbon;

	The closest references are Blumenfeld (US 6,074,868), Lee (US 2010/0288752), Richardson (US 3,701,877), Own (US 2009/0060795), Lovell (US 4823106) and Grise (US 4485297), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lovell (US 4823106), Grise (US 4485297).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761